                                                      Clear Form
DOCUMENTS UNDERCase 3:19-mj-71251-MAG Document
                 SEAL                                                   5 Filed 08/13/19
                                                                             TOTAL TIME (m Page
                                                                                           ins): 11of 1
M AGISTRATE JUDGE               DEPUTY CLERK                                           REPORTER/FTR
M INUTE ORDER                  Stephen Ybarra                                          11:14 - 11:15
MAGISTRATE JUDGE                DATE                                                   NEW CASE         CASE NUMBER
Elizabeth D. Laporte                         August 13, 2019                                            19-mj-71251-MAG
                                                        APPEARANCES
DEFENDANT                                    AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Shariq Hashme                                         Y         P       David Rizk, special                    APPT.
U.S. ATTORNEY                                INTERPRETER                             FIN. AFFT             COUNSEL APPT'D
Eric Cheng                                   n/a                                     SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                   DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Kalisi Kupu                                 APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS
                                                                                                                 TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT                 BOND HEARING            IA REV PROB. or            OTHER
                                                                                      or S/R
       DETENTION HRG              ID / REMOV HRG              CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                                 HEARING
                                                       INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON                 READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                   SUBSTANCE
                                                          RELEASE
      RELEASED           ISSUED                       AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND              $                                                    SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                              CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                    DETAINED         RELEASED       DETENTION HEARING              REMANDED
      FOR              SERVICES                                                    AND FORMAL FINDINGS            TO CUSTODY
      DETENTION        REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                     NOT GUILTY                     GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA                 PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                             FILED
                                                          CONTINUANCE
TO:
                                 ________
                                 ATTY APPT                   BOND                     STATUS RE:
                                 _______
8/13/19                          HEARING                     HEARING                  CONSENT                  TRIAL SET
                              I.D. of Counsel
AT:                               SUBMIT FINAN.                PRELIMINARY            CHANGE OF                STATUS
                                  AFFIDAVIT                    HEARING                PLEA               Re Detention
10:30 AM                                                       _____________
BEFORE HON.                       DETENTION                    ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                  HEARING                                                                      SENTENCING
EDL
       TIME W AIVED               TIME EXCLUDABLE              IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC               REMOVAL                CONFERENCE               HEARING
                                  3161                         HEARING
                                                   ADDITIONAL PROCEEDINGS
Defendant is attempting to retain counsel.


                                                                                              DOCUMENT NUMBER:
